Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statements submitted by Applicant on October 1st, 2021 have been received and fully considered.

Claims 1-20 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18  of U.S. Patent No. 11,170,836 (hereinafter U.S. Pat. No. ‘836) in view of U.S. Pat. Application Publication No. 2021/0091204 (RABKIN et al.) and U.S. Patent No. 8,953,359 (SHUTO et al.).
Regarding claim 1 of the present application, claim 18 of U.S. ‘836 recites “A three-dimensional ferroelectric NAND memory device, comprising: 
a plurality of memory strings vertically extending through a film stack of alternating conductive and dielectric layers, each memory string comprising a plurality of memory cells vertically stacked, wherein: 
each memory cell comprises: 
a ferroelectric film disposed over a sidewall of a channel layer; and 
a first logic state and a second logic state corresponding to a first threshold voltage and a second threshold voltage, respectively, the first and second threshold voltages determined by two opposite electric polarization directions of the ferroelectric film; and 
each memory cell is configured to be programmed by applying a first voltage on a selected word line and applying a second voltage on a selected bit line, wherein a voltage difference between the first voltage and the second voltage comprises a magnitude larger than a coercive voltage of the ferroelectric film to switch the memory cell from the first logic state to the second logic state.
Claim 18 of U.S. Pat. No. 836 does not recite the substrate. 
RABKIN et al. discloses in Figure 1 a ferroelectric NAND memory includes a substrate [9] (paragraph [0039]).
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to provide the three-dimensional NAND memory device in claim 18 of U.S. Pat. No. ‘836  a substrate.
The rationale is as follows:  A person of ordinary skill the art would have been motivated to provide the three dimensional NAND memory device in claim 18 of U.S. Pat. No. ‘836 a substrate to provide the base support for other elements of the memory device.

Regarding claim 14 of the present application, see description of claim 18 of U.S. Pat. ‘836 and RABKIM above.  Claim 18 of U.S. Pat. No. ‘836 and RABKIN et al. do not disclose the select transistors.
SHUTO et al. discloses in Figure 2 a semiconductor device includes a plurality of NAND cells NU1 to NUm, in each of NAND cells NU1 to NUm having a plurality of cell transistors and select transistors [MS1], [MS2] (column 3, lines 12-21).
It would have been obvious to a person of ordinary skill the art at the time the effective filing date of the present application to provide the memory device in claim 18 of U.S. Pat. No. ‘836 select transistors of the NAND cells as SHUTO et al. discloses.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use the select transistors of SHUTO et al. to connect the memory cells to the bit line and the source line of the memory device.

Claims 2-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YOO et al. is cited to show a memory device having ferroelectric material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827